Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
James Wignall appeals the district court’s order denying Wignall’s motion for sentence reduction pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Wignall, No. 2:04-cr-10064-jpj-pms, 2008 WL 5341039 (W.D.Va. Dec. 22, 2008). We deny Wignall’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.